149 F.3d 1187
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Francis DICK, Plaintiff-Appellant,v.MINNESOTA TEAMSTERS PUBLIC AND LAW ENFORCEMENT, LOCAL 320;Harold Yates, Its Trustee; InternationalBrotherhood of Teamsters; Defendants-Appellees,CENTRAL STATES SOUTHEAST AND SOUTHWEST AREA PENSION ANDHEALTH & WELFARE FUND, Defendants.
No. 97-3834.
United States Court of Appeals, Eighth Circuit.
Submitted: May 11, 1998.Filed: May 21, 1998.

Appeal from the United States District Court for the District of Minnesota.
Before ARNOLD, GIBSON, and FAGG, Circuit Judges.
PER CURIAM.


1
Francis Dick appeals the district court's order dismissing Dick's complaint against his former employer in this employment-related lawsuit.  After de novo review, we conclude the district court's grant of judgment on the pleadings was proper.  We agree with the district court that Dick failed to exhaust his union remedies.  We also conclude that Dick's additional arguments on appeal are without merit.  We affirm.  See 8th Cir.  R. 47B.


2
A true copy.